DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 10 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. At Line 4 of Claim 10, the entity of gamma “γ” is not defined as to what it represents. For purposes of examination and to expedite prosecution, the Examiner will consider gamma as representing a distance between one surface and a neutral surface.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 9, 11, 14 – 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (European Patent Application Publication EP 3 217 265 A1), hereinafter referenced as Choi.
Regarding Claim 1, Choi discloses “A touch display panel” (Figures 2B, 2C, Items 700 and DA  (Notice that a touch screen layer 700 and display area DA are provided in a panel form.)), “comprising: a substrate, which comprises a display area and a non-display area” (Figure 2B, Item DA and 100 ‘substrate’ (Notice that substrate 100 is provided that comprised a display area DA and non-display provided at least outside of the area DA.)),  “a light-emitting component, which is located within the display area” (Figure 2C, Item 300 ‘display device’ (Notice that display device 300 is a light emitting component located within the display area DA.))., “an encapsulation layer, which covers the light-emitting component and at least part of the non-display area” (Figure 2C, Item 400 ‘encapsulation layer’ (Notice that encapsulation layer covers the light-emitting component 300 and at least part of the non-display area that is to the left of the boundary of the display area DA shown as a line running from top to bottom of Figure 2C.)), “a touch layer, which is located at a side of the encapsulation layer away from the light-emitting component” (Figures 2B, 2C, and Item 700 (Notice that touch layer 700 is located at a side of the encapsulation layer 400 that is way from the light-emitting component 300.)), “the touch layer comprising a plurality of touch electrodes; and a plurality of touch wires, wherein the plurality of touch wires are directly electrically connected to the plurality of touch electrodes” (Figures 2B, 2C, Items 710 ‘touch electrode’, 720 ‘touch wire’, and Column 9, Lines 12 – 17 (Notice that touch layer 700 comprises touch electrodes 710 which are directly electrically connected to a plurality of touch wires 720.)), “and the plurality of touch wires extend to the non-display area” (Figures 2B, 2B, and Items 720 (Notice that plural touch wires 720 extend to a non-display area that is to the left of the boundary of the display area DA shown as a line running from top to bottom of Figure 2C.)), “wherein the non-display area comprises a first area and a second area” (Figure 2B (Notice that the non-display area that is to the left of the boundary of the display area DA shown as a line running from top to bottom of Figure 2C comprises a first area that is from the leftmost boundary line of ‘BA’ to said line running from top to bottom and second area that is from the leftmost boundary line of ‘BA’ to the left of said leftmost boundary line.)), “at least part of film layers within the first area are formed with at least one of a through hole or a groove” (Figure 2B, 2C, and Items 213b ‘first wiring’, 130 ‘interlayer insulating layer’ (Notice that at least part of film layer 130 is formed with at least a through hole close to the location of the reference character 213b.)), “the plurality of touch wires extend along a surface of the first area and extend into the second area” (Figures 2B, 2B (Notice that plural touch wires 720 extend along a surface of the first area as describe above and extend into the second area as described above.)), “and the second area is located at a side of the first area away from the display area” (Figures 2B, 2C (Notice that the second described area (i.e. left of the leftmost boundary line of ‘BA’) is located as side of the first area as described above that is away from display area DA.)).
Regarding Claim 2, Choi discloses everything claimed as applied above (See Claim 1). In addition, Choi discloses “wherein the non-display area comprises a bending area located within the first area” (Figures 2B, 2C (Notice that a bending area ‘BA’ is provided within the first area as described above in the rejection of Claim 1.)).
Regarding Claim 3, Choi discloses everything claimed as applied above (See Claim 2). In addition, Choi discloses “wherein the non-display area further comprises a first organic layer covering the touch wires in the first area” (Figures 2B, 2C, and Item 730 ‘cover layer’ (Notice that touch wires 720 are covered by a first organic layer 730 of organic PET (Column 34, Lines 36 – 40) in the first area as described above in the rejection of Claim 1.)).
Regarding Claim 4, Choi discloses everything claimed as applied above (See Claim 3). In addition, Choi discloses “wherein the first organic layer further comprises a plurality of first grooves which are located within the first area” (Figures 2B, 2B, and 720 (Notice that a plurality of first grooves are formed in the first area as described in the rejection of Claim 1 above by coating the first organic layer 730 upon touch wires 720. In other words, the mass of the material of touch wires 720 create grooves in the overcoating layer 730.)).
Regarding Claim 5, Choi discloses everything claimed as applied above (See Claim 1). In addition, Choi discloses “further comprising an array layer located between the substrate and the light-emitting component” (Figure 2B and Item 210 ‘thin film transistor’ (Notice that thin film transistor 210 array layer is located between the substrate 100 and the light-emitting component 300.)), “and wherein the array layer comprises a plurality of signal wires, and at least part of the plurality of signal wires extend to the non-display area” (Figures 2B, 2C, 720a ‘fan-out wiring’ (Notice that a plurality of signal wires 720a are  disposed in the array layer and at least part of the plurality of signal wires 720a extend into the non-display area as described above in the rejection of Claim 1.)).
Regarding Claim 6, Choi discloses everything claimed as applied above (See Claim 5). In addition, Choi discloses “wherein the plurality of touch wires extend on side walls and a bottom surface of the first area” (Figures 2B, 2C (Notice the plural touch wires 720 extend on side walls (i.e. sloped portions of touch buffer layer 610, sloped from bottom, left to top right of Figure 2C) and a bottom surface (i.e. bottommost portion of 610 in a plane parallel to substrate 100 and cutting through both 720’s and 213b’s) of the first area as described in the rejection of Claim 1 above.)), “and the touch wires located on the bottom surface of the first area are located on a same layer as the at least part of the plurality of signal wires extending to the non-display area” (Figures 2B, 2B (Notice that touch wires 720 located at the bottom surface as described above are located in the same layer as being cut by a plane parallel to substrate 100 and cutting plural signal wires 720a that extend into the non-display area that was described above in the rejection of Claim 1.)).
Regarding Claim 7, Choi discloses everything claimed as applied above (See Claim 6). In addition, Choi discloses “wherein the plurality of touch wires and the plurality of signal wires are made of a same material” (Column 14, Lines 14 – 16 (Notice that plural touch wire 720 are of the same material of plural signal wiring 720a.)).
Regarding Claim 8, Choi discloses everything claimed as applied above (See Claim 5). In addition, Choi discloses “wherein the plurality of touch wires extend on side walls and a bottom surface of the first area” (Figures 2B, 2C (Notice the plural touch wires 720 extend on side walls (i.e. sloped portions of touch buffer layer 610, sloped from bottom, left to top right of Figure 2C) and a bottom surface (i.e. bottommost portion of 610 in a plane parallel to substrate 100 and cutting through both 720’s and 213b’s) of the first area as described in the rejection of Claim 1 above.)), “and the touch wires located on the bottom surface of the first area are located on a different film layer as the at least part of the plurality of signal wires extending to the non-display area” (Figures 2B, 2B (Notice that touch wires 720 located above the bottom surface as described above in Claim 6 are located in a different film layer as being cut by a plane parallel to substrate 100 and not cutting plural signal wires 720a that extend into the non-display area that was described above in the rejection of Claim 1.)).
Regarding Claim 9, Choi discloses everything claimed as applied above (See Claim 8). In addition, Choi discloses “wherein the plurality of touch wires and the plurality of signal wires are made of a same material” (Column 14, Lines 14 – 16 (Notice that plural touch wire 720 are of the same material of plural signal wiring 720a.)).
Regarding Claim 11, Choi discloses everything claimed as applied above (See Claim 6). In addition, Choi discloses “wherein the non-display area comprises a bending area located within the first area” (Figures 2B, 2C (Notice that a bending area ‘BA’ is provided within the first area as described above in the rejection of Claim 1.)), “and wherein a thickness of the touch wires located on the bottom surface of the first area is different from a thickness of the at least part of the plurality of signal wires extending to the non-display area” (Figure 2C (Notice that a thickness of the touch wires 720 toward the bottom surface of the first area as described above in the rejection of Claim 1 is different from a thickness of at least part of the plurality of signal wires 720a.)), “and at least one of the touch wires or the signal wires extends along curves in the bending area” (Figure 2A (Notice that at least one of touch wires 720 or signal wires 720a curve in the bending area BA.)).
Regarding Claim 14, Choi discloses everything claimed as applied above (See Claim 5). In addition, Choi discloses “wherein the second area comprises a plurality of signal terminals” (Figure 2B and Items 21 ‘signal terminals’, 22 ‘touch terminals’ (Notice that the second area as described above in the rejection of Claim 1 comprises plural signal terminals 21 and 22.)), “the plurality of signal terminals comprising first signal terminals and second signal terminals; and wherein the first signal terminals are connected to the plurality of touch wires, and the second signal terminals are connected to the plurality of signal wires” (Figure 2B (Notice that Items 22 provide first signal terminals connected to plural touch wires 720 and that Items 21 provide second signal terminal connected to plural signal wires 720a.)).
Regarding Claim 15, Choi discloses everything claimed as applied above (See Claim 8). In addition, Choi discloses “wherein the non-display area comprises a bending area located within the first area” (Figures 2B, 2C (Notice that a bending area ‘BA’ is provided within the first area as described above in the rejection of Claim 1.)), “and wherein a thickness of the touch wires located on the bottom surface of the first area is different from a thickness of the at least part of the plurality of signal wires extending to the non-display area” (Figure 2C (Notice that a thickness of the touch wires 720 toward the bottom surface of the first area as described above in the rejection of Claim 1 is different from a thickness of at least part of the plurality of signal wires 720a.)), “and at least one of the touch wires or the signal wires extends along curves in the bending area” (Figure 2A (Notice that at least one of touch wires 720 or signal wires 720a curve in the bending area BA.)).
Regarding Claim 16, Choi discloses “A touch display device, comprising a touch display panel” (Figures 2B, 2C, Items 700 and DA  (Notice that a touch screen layer 700 and display area DA are provided in a panel form.)), “wherein the touch display panel comprises: a substrate, which comprises a display area and a non-display area” (Figure 2B, Item DA and 100 ‘substrate’ (Notice that substrate 100 is provided that comprised a display area DA and non-display provided at least outside of the area DA.)),  “a light-emitting component, which is located within the display area” (Figure 2C, Item 300 ‘display device’ (Notice that display device 300 is a light emitting component located within the display area DA.))., “an encapsulation layer, which covers the light-emitting component and at least part of the non-display area” (Figure 2C, Item 400 ‘encapsulation layer’ (Notice that encapsulation layer covers the light-emitting component 300 and at least part of the non-display area that is to the left of the boundary of the display area DA shown as a line running from top to bottom of Figure 2C.)), “a touch layer, which is located at a side of the encapsulation layer away from the light-emitting component” (Figures 2B, 2C, and Item 700 (Notice that touch layer 700 is located at a side of the encapsulation layer 400 that is way from the light-emitting component 300.)), “the touch layer comprising a plurality of touch electrodes; and a plurality of touch wires, wherein the plurality of touch wires are directly electrically connected to the plurality of touch electrodes” (Figures 2B, 2C, Items 710 ‘touch electrode’, 720 ‘touch wire’, and Column 9, Lines 12 – 17 (Notice that touch layer 700 comprises touch electrodes 710 which are directly electrically connected to a plurality of touch wires 720.)), “and the plurality of touch wires extend to the non-display area” (Figures 2B, 2B, and Items 720 (Notice that plural touch wires 720 extend to a non-display area that is to the left of the boundary of the display area DA shown as a line running from top to bottom of Figure 2C.)), “wherein the non-display area comprises a first area and a second area” (Figure 2B (Notice that the non-display area that is to the left of the boundary of the display area DA shown as a line running from top to bottom of Figure 2C comprises a first area that is from the leftmost boundary line of ‘BA’ to said line running from top to bottom and second area that is from the leftmost boundary line of ‘BA’ to the left of said leftmost boundary line.)), “at least part of film layers within the first area are formed with at least one of a through hole or a groove” (Figure 2B, 2C, and Items 213b ‘first wiring’, 130 ‘interlayer insulating layer’ (Notice that at least part of film layer 130 is formed with at least a through hole close to the location of the reference character 213b.)), “the plurality of touch wires extend along a surface of the first area and extend into the second area” (Figures 2B, 2B (Notice that plural touch wires 720 extend along a surface of the first area as describe above and extend into the second area as described above.)), “and the second area is located at a side of the first area away from the display area” (Figures 2B, 2C (Notice that the second described area (i.e. left of the leftmost boundary line of ‘BA’) is located as side of the first area as described above that is away from display area DA.)).
Regarding Claim 17, Choi discloses everything claimed as applied above (See Claim 16). In addition, Choi discloses “wherein the non-display area comprises a bending area located within the first area” (Figures 2B, 2C (Notice that a bending area ‘BA’ is provided within the first area as described above in the rejection of Claim 1.)).
Regarding Claim 18, Choi discloses everything claimed as applied above (See Claim 2). In addition, Choi discloses “wherein the non-display area further comprises a first organic layer covering the touch wires in the first area” (Figures 2B, 2C, and Item 730 ‘cover layer’ (Notice that touch wires 720 are covered by a first organic layer 730 of organic PET (Column 34, Lines 36 – 40) in the first area as described above in the rejection of Claim 1.)).
Regarding Claim 19, Choi discloses everything claimed as applied above (See Claim 3). In addition, Choi discloses “wherein the first organic layer further comprises a plurality of first grooves which are located within the first area” (Figures 2B, 2B, and 720 (Notice that a plurality of first grooves are formed in the first area as described in the rejection of Claim 1 above by coating the first organic layer 730 upon touch wires 720. In other words, the mass of the material of touch wires 720 create grooves in the overcoating layer 730.)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Jeong et al. (United States Patent Application Publication US 2019/0377445 A1), hereinafter referenced as Jeong.
Regarding Claim 12, Choi disclose everything claimed as applied above (See Claim 1). In addition, Choi fails to explicitly disclose “wherein the second area comprises a plurality of first wires in one-to-one correspondence with the plurality of touch wires, and each of the plurality of first wires is electrically connected to a respective one of the plurality of touch wires through a via hole located in the second area”.
In a similar field of endeavor, Jeong teaches a non-display area NDA shown in Figure 12 where a second area or sub region SR comprises a plurality of first wires TSW-SR (Figure 14) in a one-to-one correspondence with a plurality of touch wires TSW_BR (Figure 14) where each of the plurality of first wires TSW_SR are electrically connected to a respective one of a plurality of touch wires TSW_BR through a via hole CNT2 located in the second area or sub region SR.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the second area comprises a plurality of first wires in one-to-one correspondence with the plurality of touch wires, and each of the plurality of first wires is electrically connected to a respective one of the plurality of touch wires through a via hole located in the second area” because one having ordinary skill in the art would want to provide electrical connection to a pad terminal unit.
Regarding Claim 13, Choi and Jeong, the combination of hereinafter referenced as CJ, disclose/teach everything claimed as applied above (See Claim 12). In addition, Choi discloses “further comprising an array layer located between the substrate and the light-emitting component” (Figure 2B and Item 210 ‘thin film transistor’ (Notice that thin film transistor 210 array layer is located between the substrate 100 and the light-emitting component 300.)), “and wherein the array layer comprises a plurality of signal wires” (Figures 2B, 2C, 720a ‘fan-out wiring’ (Notice that a plurality of signal wires 720a are  disposed in the array layer.)), but Choi fails to explicitly disclose “wherein the plurality of first wires are located on a same layer as part of the plurality of signal wires”. However, Jeong teaches a plurality of first wires TSW_SR that in the same layer as signal wires TSW_MR (Figure 14 (Notice that each of TSW_SR and TSW_MR are disposed in a same plane that is parallel to at least substrate 110.)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the plurality of first wires are located on a same layer as part of the plurality of signal wires” because one having ordinary skill in the art would want to provide electrical connection to a pad terminal unit.
Regarding Claim 20, Choi discloses everything claimed as applied above (See Claim 16). In addition, Choi fails to explicitly disclose “wherein the second area comprises a plurality of first wires in one-to-one correspondence with the plurality of touch wires, and each of the plurality of first wires is electrically connected to a respective one of the plurality of touch wires through a via hole located in the second area”. However, Jeong teaches a non-display area NDA shown in Figure 12 where a second area or sub region SR comprises a plurality of first wires TSW-SR (Figure 14) in a one-to-one correspondence with a plurality of touch wires TSW_BR (Figure 14) where each of the plurality of first wires TSW_SR are electrically connected to a respective one of a plurality of touch wires TSW_BR through a via hole CNT2 located in the second area or sub region SR.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the second area comprises a plurality of first wires in one-to-one correspondence with the plurality of touch wires, and each of the plurality of first wires is electrically connected to a respective one of the plurality of touch wires through a via hole located in the second area” because one having ordinary skill in the art would want to provide electrical connection to a pad terminal unit.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Ochi et al. (Machine translation of WIPO Publication WO 2018/034244 A1), hereinafter referenced as Ochi.
Regarding Claim 10, Choi discloses everything claimed as applied above (See Claim 8). In addition, Choi discloses “wherein the non-display area comprises a bending area located within the first area” (Figures 2B, 2C (Notice that a bending area ‘BA’ is provided within the first area as described above in the rejection of Claim 1.)), but fails to explicitly disclose “wherein a neutral surface of the bending area is designed according to following formula . . . where n represents a quantity of laminated film layers, n is an integer larger than or equal to 2, Ek represents an elastic modulus of a kth film layer, tk represents a thickness of the kth film layer, and hk represents a thickness from a 1st film layer to the kth film layer”.
In a similar field of endeavor, Ochi teaches the use of the formula expressed in Claim 10 to find the distance between one surface and a neutral surface in a display device (Claim 3 at First page of machine translation and top of Page 5 in the Description section) for purpose of suppressing bend marks (Page 2, Line 19 – 20 under the Description section (Line reference made by all written lines excluding blank lines.)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein a neutral surface of the bending area is designed according to following formula . . . where n represents a quantity of laminated film layers, n is an integer larger than or equal to 2, Ek represents an elastic modulus of a kth film layer, tk represents a thickness of the kth film layer, and hk represents a thickness from a 1st film layer to the kth film layer” because one having ordinary skill in the art would want to suppress bend marks (Ochi, Page 2, Line 19 – 20 under the Description section (Line reference made by all written lines excluding blank lines.)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        July 29, 2022